Citation Nr: 9909550	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to reinstatement of Dependency and Indemnity 
Compensation (DIC) benefits as a surviving spouse.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to October 
1944.  The record reflects that he died in service in October 
1944.  The appellant is his widow.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 RO determination that 
the appellant was not entitled to resumption of VA DIC 
benefits as a surviving spouse, because her remarriage was 
terminated by death occurring after October 31, 1990.

The claim came before the Board in June 1997, at which time 
the claim was denied.  The Board determined that 
reinstatement of DIC benefits to the appellant was precluded 
by law, since termination of the appellant's remarriage 
occurred after October 31, 1990.  That determination was 
appealed to the United States Court of Appeal for Veterans 
Claims, formerly known as the United States Court of Veterans 
Appeals, hereinafter called the Court.

In March 1998, the appellee, the acting Secretary of VA, 
filed a motion for summary affirmance of the Board's June 
1997 decision.  However, in April 1998, errata to the 
appellee's motion for summary affirmance and a stay of 
proceedings was filed.  In July 1998, the appellee filed a 
motion for leave to withdraw the March 1998 motion for 
summary affirmance, a motion for remand and a stay of further 
proceedings, as a result of a change in the law occurring as 
of June 9, 1998 affecting the appellant's claim.  In the July 
1998 motion, it was explained that on June 9, 1998, 
38 U.S.C.A. § 1311 was amended by Pub. L. No. 105-178, 112 
Stat. 107 (codified at 38 U.S.C.A. § 1311(e)(1), and that the 
amendment reinstated DIC eligibility to surviving spouses of 
veterans whose marriage terminated by death, divorce or 
annulment, specifying, however, that no payment may be made 
for any month prior to October 1998.  The appellant did not 
respond to this motion.  

In September 1998, a Court order was entered, vacating the 
Board's July 1997 decision and remanding the matter to the 
Board.  The Court directed that on remand the appellant be 
given the opportunity to submit additional evidence and/or 
argument as to the issue.  Judgment in accordance with the 
Court's decision was entered pursuant to Rule 36 on November 
18, 1998.

In correspondence from the Board dated on December 7, 1998, 
the appellant was advised that she could submit additional 
argument and/or evidence in support of the appeal, but that 
such evidence must be forwarded to the Board within 30 days 
of the date of the letter.  The appellant did not forward any 
further argument or evidence pursuant to the Board's December 
1998 correspondence.  In March 1999, an informal hearing 
presentation was prepared by Disabled American Veterans.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  The appellant and veteran were married in March 1939.  
Their marriage terminated with the veteran's death in service 
in October 1944.

2.  The appellant was awarded VA DIC benefits as the 
surviving spouse of the veteran, effective October 1944.  

3.  DIC benefits were discontinued in 1956, and in a final 
decision of October 1957 the Board determined that the 
appellant had remarried following the veteran's death.  

4.  The appellant's second marriage was terminated by the 
death of her second husband on March [redacted], 1994.

5.  On June 9, 1998, 38 U.S.C.A. § 1311 was amended to allow 
for resumption of DIC benefits for a surviving spouse who 
remarries after the death of the veteran upon termination of 
the subsequent marriage.


CONCLUSIONS OF LAW

1.  Entitlement to reinstatement of DIC benefits is not 
warranted prior to October 1998.  38 U.S.C.A. §§ 103, 5110 
(West 1991); 38 C.F.R. § 3.55 (1997).

2.  Entitlement to reinstatement of DIC benefits is warranted 
effective October 1998.  Pub. L. No. 105-178, § 8207 (June 9, 
1998) [codified at 38 U.S.C.A. § 1311(e)].


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board concludes, for reasons summarized below, that the 
law, rather than the evidence, is dispositive in this case.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

Factual Background

The basic facts in this case are not in dispute.

The record reflects that the appellant and veteran were 
married in March 1939.  Their marriage ended with the 
veteran's death during service in October 1944.  The 
appellant was thereafter awarded VA DIC benefits, effective 
October 1944.  These benefits were terminated in 1956 as it 
was determined that the appellant had remarried following the 
death of the veteran.  The second marriage was ongoing and 
ended with the death of the second husband on March 18, 1994.  

The appellant's claim for VA DIC benefits as the unremarried 
widow of the veteran was received in April 1994.  By rating 
action of August 1994, the RO determined that the appellant 
was not entitled to resumption of death benefits as a 
surviving spouse, because reinstatement of such benefits was 
precluded by law since her remarriage was terminated by the 
death of her second spouse occurring after October 31, 1990.  
That determination was appealed to the Board.  

In a June 1997 decision, the denied the appellant's claim, 
citing the Omnibus Budget Reconciliation Act of 1991, Pub. L. 
No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 1990), 
which was in effect at the time of the Board's decision.  
This Act created a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
reinstatement of benefits was not filed before November 1, 
1990.  The Board's decision was appealed to the Court.

As indicated in the Introduction, in March 1998, the 
appellee, the acting Secretary of VA, initially filed a 
motion for summary affirmance of the Board's June 1997 
decision.  However, in July 1998, VA filed a motion for leave 
to withdraw the March 1998 motion for summary affirmance, a 
motion for remand and a stay further of proceedings, pursuant 
to a change in the law occurring as of June 9, 1998 which 
affected the appellant's claim.

The change in the law occurred on June 9, 1998, at which time 
38 U.S.C.A. § 1311 was amended by Pub. L. No. 105-178, 112 
Stat. 107 (codified at 38 U.S.C.A. § 1311(e)(1).  The 
amendment reinstated DIC eligibility to surviving spouses of 
veterans whose subsequent marriage terminated by death, 
divorce or annulment, specifying, however, that no payment 
may be made for any month prior to October 1998.  

In September 1998, a Court order was entered vacating the 
Board's decision and remanding the matter to the Board for 
application of 38 U.S.C.A. § 1311(e), as amended.  
Subsequently, the appellant was given the opportunity to 
present further argument and/or evidence in support of the 
claim.  No such evidence or argument was received from the 
appellant.

Pertinent Law and Regulations

VA shall pay DIC to the surviving spouse, children and 
parents of a veteran who died on active duty. 38 U.S.C.A. §§ 
1301, 1310; 38 C.F.R. § 3.5 (1998).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31); 38 C.F.R. § 3.50(c).

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
reinstatement of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding which had been initiated prior to November 
1, 1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102- 
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178 
was signed. Subsection (e) of Section 8207 reinstating the 
pre-1990 rules for the reinstatement of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, setting out that a 
surviving spouse who remarries after the death of a veteran 
can be reinstated as surviving spouse, for the purposes of 
being eligible for reinstatement of DIC benefits, when that 
subsequent marriage terminates.  The law precludes payment 
under the new 38 U.S.C.A. § 1311(e) for any month prior to 
October 1998. PL 105-178 § 8207, 112 Stat. 495 (June 9, 
1998).  The amended provisions found at 38 U.S.C. § 1311(e) 
specifically provide that:

(1) The remarriage of the surviving spouse of a veteran shall 
not bar the furnishing of dependency and indemnity 
compensation to such person as the surviving spouse of the 
veteran if the remarriage is terminated by death, divorce, or 
annulment unless the Secretary determines that the divorce or 
annulment was secured through fraud or collusion.

(2) If the surviving spouse of a veteran ceases living with 
another person and holding himself or herself out openly to 
the public as that person's spouse, the bar to granting that 
person dependency and indemnity compensation as the surviving 
spouse of the veteran shall not apply.

(3) The first month of eligibility for payment of dependency 
and indemnity compensation to a surviving spouse by reason of 
this subsection shall be the later of the month after -

(A) the month of the termination of such remarriage, in the 
case of a surviving spouse described in paragraph (1); or

(B) the month of the cessation described in paragraph (2), in 
the case of a surviving spouse described in that paragraph.

(b) EFFECTIVE DATE - No payment shall be made by reason of 38 
U. S. C. § 1311(e) for any month before October 1998.  

Public Law No. 105-178, § 8207 (June 9, 1998).

Analysis

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this case the former law, the Omnibus Budget 
Reconciliation Act of 1991, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388- 348 (Nov. 5, 1990), which was applied both by the 
RO in the August 1994 rating action and by the Board in the 
June 1997 decision, resulted in an unfavorable disposition of 
the claim.  However, the new law, Section 8207(of HR 2400 
(Public Law 105-178) reinstates the pre-1990 rules for 
reinstatement of eligibility for DIC benefits, and hence it 
is clearly more favorable to appellant.  Accordingly, the 
Board concludes that the "new" statutory provisions 
codified at 38 U.S.C.A. § 1311(e) apply in this case.

To summarize, the appellant was previously entitled to DIC 
benefits as the widow of the veteran.  She remarried 
following the death of the veteran and her DIC benefits were 
discontinued.  Her second husband died in March 1994.  The 
appellant filed for reinstatement of DIC benefits following 
the death of her second husband; however, such benefits were 
denied as the law in effect prior to June 9, 1998 precluded 
reinstatement of DIC benefits.

As of June 9, 1998, the law which governs reinstatement of 
DIC benefits was subsequently been amended and now allows for 
reinstatement of payments upon termination of the subsequent 
marriage.  See Public Law No. 105-178, § 8207.  Because the 
appellant's second marriage terminated by the death of her 
second spouse in March 1994, she now meets the criteria for 
recognition as the veteran's surviving spouse.  Consequently, 
in light of the June 1998 change in the law, currently 
codified at 38 U.S.C.A. § 1311(e), the Board finds that the 
appellant is legally entitled to recognition as surviving 
spouse of the veteran for the purpose of reinstatement of DIC 
and the appeal is granted.  See Owings v. Brown, 8 Vet. App. 
at 23, quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).

Although the appeal has been granted, the Board notes that 
pursuant to Public Law No. 105-178, § 8207 (June 9, 1998), 
quoted above, no payment shall be made under the provisions 
of 38 U. S. C. § 1311(e) for any month before October 1998.





CONTINUED ON NEXT PAGE


ORDER

Reinstatement of DIC benefits is granted, provided, however, 
that no payment may be made for any month before October 
1998.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 




- 4 -




